PER CURIAM.
This appeal represents the third time that Appellant has litigated this same meritless claim. This Court has considered and rejected Appellant's previous attempts to raise this claim. See Johnson v. State, 231 So. 3d 1284 (Fla. 5th DCA 2017) ; Johnson v. State, 225 So. 3d 834 (Fla. 5th DCA 2017). We warn Appellant that any attempts to appeal this same claim may result in sanctions. See Carr v. State, 917 So. 2d 1047, 1048 (Fla. 5th DCA 2006) (sanctioning repetitious litigant after earlier warning).
AFFIRMED.
ORFINGER, WALLIS and EDWARDS, JJ., concur.